TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00544-CR



                                Miguel Radilla-Esquivel, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-13-301688, THE HONORABLE BOB PERKINS, JUDGE PRESIDING



                                               ORDER


PER CURIAM

                Appellant’s brief was originally due in this cause on February 20, 2015. The time for

filing the brief was extended three times on counsel’s motion, including one request that followed

an overdue brief notice sent by this Court. On June 2, 2015, in granting the third motion, this Court

ordered counsel to tender a brief on appellant’s behalf no later than June 22, 2015. We further

advised counsel that no further extensions would be granted and cautioned counsel that the failure

to file the brief by that date could result in counsel being called before this Court to show cause why

he should not be held in contempt for violating the order.

                Counsel did not tender the brief for filing; counsel filed a fourth motion requesting

an additional 30-day extension. Counsel’s fourth motion for extension is denied. Counsel is ordered

to tender a brief in this cause no later than July 9, 2015. The failure to file the brief by that date will
result in counsel being called before this Court to show cause why he should not be held in contempt

for violating this order, and the cause will be abated with instructions to the trial court to appoint

substitute counsel to represent appellant in this appeal.

               It is so ordered on this the 25th day of June, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish




                                                  2